Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-7, 9-11, and 13-14 are pending for examination. Claims 1, 5, and 9 are independent.

Response to Amendment
The office action is responsive to the amendments filed on 03/21/2022. As directed by the amendments, claims 1, 5, and 9 are amended. Claim 14 is new.

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. 

Applicant Argues: 
Tokui discloses determining, by using flag, whether or not a memory region is reused. 
However, Tokui does not disclose or suggest "execute, when the first intermediate layer executes the first process, a learning process including generating output neuron data based on the input neuron data and the characteristic data stored in the second memory region, and determining an error of the first intermediate layer using the generated output neuron data" recited in amended independent claim 1 of the present application. 
Neither Rossi nor Ito cures the deficiencies of Tokui. 
Independent claims 5 and 9, although different in scope, recite similar patentably distinguishing features as independent claim 1. 
Claims 2, 3, 6, 7, 10, 11, and 13 patentably distinguish over the foregoing references relied upon at least for their dependence upon either claim 1, claim 5, or claim 9. 
Moreover, new claim 14, which depends from claim 1, also patentably distinguishes over the foregoing references relied upon. For example, new claim 14 recites "the output neuron data is generated by multiplying the characteristic data by the input neuron data". 
Withdrawal of the foregoing rejections and allowance of new claim 14 is respectfully requested. 

Examiner response: 
Examiner respectfully disagrees, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The amendments claim 1, 5, and 9 state “when the first intermediate layer executes the first process, a learning process including generating output neuron data based on the input neuron data and the characteristic data stored in the second memory region”. These amendments generally describe the forward processing of a neural network which evaluate input neuron data and processes an output neuron. Tokui discloses the limitations in para 0072-0074 and Fig 3, when describing forward processing of input data in a neural network. 
Claim 14 describes generating output neuron data based on multiplying characteristics data by the input neuron data. Toki discloses this limitation in para 0089, when describing a weighted average of all nodes of the input layer of the neural network.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, 9-11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 20100214936, hereinafter "Ito") in view of Tokui et al. (US 20180349772, hereinafter "Tokui").
 
Regarding Claim 1
Ito discloses: An information processing apparatus comprising: 
a memory; and 
a processor coupled to the memory and configured to: 
set a first memory region in the memory as a region to be used for input to a first intermediate layer of a layered neural network and for output from the first intermediate layer ([Para 0107-0114] In para 0109 Ito states “In FIG. 24, page buffers having the same size as the input image size are assigned to processing nodes of the first to (N-1)-th layers.” Examiner interprets the initial page buffer assigned as a first memory region used for input/output from a first intermediate layer.),    
 	set a second memory region in the memory as a buffer region for the first intermediate layer ([Para 0107-0114] In para 0114 Ito states “Every time the calculation processing of one layer is complete, the page buffers of the layer before that layer are re-used as intermediate buffers of the next layer, thus reducing the total intermediate buffer required size. This method will be referred to as a page buffer method hereinafter.” Examiner reads the page buffer used as an intermediate buffer for a next layer as a second memory region.), 
Ito does not explicitly disclose: execute a recognition process including determining whether or not the first intermediate layer executes a first process, and storing, in the second memory region, as characteristic data, a bit indicating a code of input neuron item to the first intermediate layer when the first intermediate layer executes the first process, and execute, when the first intermediate layer executes the first process, a learning process including generating output neuron data based on the input neuron data and the characteristic data stored in the second memory region, and determining an error of the first intermediate layer using the generated output neuron data.
However, Tokui discloses in the same field of endeavor: execute a recognition process including determining whether or not the first intermediate layer executes a first process, and storing, in the second memory region, as characteristic data, a bit indicating a code of input neuron item to the first intermediate layer when the first intermediate layer executes the first process ([Abstract] “Forward processing of each layer constituting a neural network; a storage unit which stores an association relationship between each Forward processing and Backward processing associated with each Forward processing;” [Para 0198] “a flag for identifying that only the Forward processing is executed is provided to an argument of an interface (defined by the Native I/F) which executes the Forward processing of the virtual machine .” Examiner interprets a forward processing as the recognition process of the neural network and the flag as determining execution of the first process indicated by a binary value. [Para 0287] “An index whose released flag is 1 and whose previously secured size matches a size which currently needs to be secured is searched from a Buffer_size array. When the index is found, the released flag is set to 0 and then a buffer_addr value (a memory buffer address) of the same index is returned. In this regard, the released flag is managed using, for example, a sign bit of a buffer_size array element.” Taku describes in para 0279 a memory pool with function definitions. [Para 0282 Example 3] Example 3 describes allocating (i.e. alloc buffer) a buffer region within the memory pool. [Para 0287] Describes a flag being stored in the buffer array which controls the forward processing of the intermediate layer. Examiner reads the flag as a bit indicating code and the buffer holding the flag value as the storage (second memory region) of the bit indicating code.), and 
execute, when the first intermediate layer executes the first process, a learning process including generating output neuron data based on the input neuron data and the characteristic data stored in the second memory region ([Para 0072] “Forward (identification) processing while inputting a model definition, input data and a parameter, and generates a Backward (learning processing) processing calculation procedure.” [Para 0086] “FIG. 3 illustrates a schematic view illustrating an example of a network configuration of the neural network. FIG. 3 illustrates the example of the neural network in which six intermediate layers (Linear, ReLU, Linear, ReLU, Drop out and Linear) are arranged between an input layer and an output layer (Softmax).” Examiner interprets the neural network as processing input data through a first intermediate layer (e.g. Linear) executing the first process (i.e. forward processing). The output layer (e.g. Softmax) generates output neuron data (i.e. output node) based on input neuron data (i.e. input nodes) and characteristic data stored in the second memory region (e.g. memory buffer). Backward processing evaluates the output data and is considered a learning process.), and determining an error of the first intermediate layer using the generated output neuron data ([Para 0074] “The Backward processing refers to two processes of error back propagation and weight gradient calculation from the output layer to the input layer of the neural network. The error back propagation refers to processing of propagating an error (d) obtained from an output side layer to an input side layer” Examiner reads error back propagation as determining an error of the first intermediate layer and the forward processing of the intermediate layers as executing the first process.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method for assigning storage taught by Ito with method for information processing taught by Tokui. Doing so can implement code which defines Forward processing of each layer of a neural network (Abstract, Tokui).

Regarding Claim 5
Ito discloses: A method of processing data, the method comprising: setting a first memory region in the memory as a region to be used for input to a first intermediate layer of a layered neural network and for output from the first intermediate layer ([Para 0107-0114] In para 0109 Ito states “In FIG. 24, page buffers having the same size as the input image size are assigned to processing nodes of the first to (N-1)-th layers.” Examiner interprets the initial page buffer assigned as a first memory region used for input/output from a first intermediate layer.); setting a second memory region in the memory as a buffer region for the first intermediate layer ([Para 0107-0114] In para 0114 Ito states “Every time the calculation processing of one layer is complete, the page buffers of the layer before that layer are re-used as intermediate buffers of the next layer, thus reducing the total intermediate buffer required size. This method will be referred to as a page buffer method hereinafter.” Examiner reads the page buffer used as an intermediate buffer for a next layer as a second memory region.); 
Ito does not explicitly disclose: executing a recognition process including determining whether or not the first intermediate layer executes a first process, and storing, in the second memory region, as characteristic data, a bit indicating a code of input neuron data to the first intermediate layer when the first intermediate layer executes the first process; and executing, when the first intermediate layer executes the first process, a learning process including generating output neuron data based on the input neuron data and the characteristic data stored in the second memory region, and determining an error of the first intermediate layer using the generated output neuron data.
However, Tokui discloses in the same field of endeavor: executing a recognition process including determining whether or not the first intermediate layer executes a first process, and storing, in the second memory region, as characteristic data, a bit indicating a code of input neuron data to the first intermediate layer when the first intermediate layer executes the first process ([Abstract] “Forward processing of each layer constituting a neural network; a storage unit which stores an association relationship between each Forward processing and Backward processing associated with each Forward processing;” [Para 0198] “a flag for identifying that only the Forward processing is executed is provided to an argument of an interface (defined by the Native I/F) which executes the Forward processing of the virtual machine .” Examiner interprets a forward processing as the recognition process of the neural network and the flag as determining execution of the first process indicated by a binary value. [Para 0287] “An index whose released flag is 1 and whose previously secured size matches a size which currently needs to be secured is searched from a Buffer_size array. When the index is found, the released flag is set to 0 and then a buffer_addr value (a memory buffer address) of the same index is returned. In this regard, the released flag is managed using, for example, a sign bit of a buffer_size array element.” Taku describes in para 0279 a memory pool with function definitions. [Para 0282 Example 3] Example 3 describes allocating (i.e. alloc buffer) a buffer region within the memory pool. [Para 0287] Describes a flag being stored in the buffer array which controls the forward processing of the intermediate layer. Examiner reads the flag as a bit indicating code and the buffer holding the flag value as the storage (second memory region) of the bit indicating code.); and executing, when the first intermediate layer executes the first process, a learning process including generating output neuron data based on the input neuron data and the characteristic data stored in the second memory region ([Para 0072] “Forward (identification) processing while inputting a model definition, input data and a parameter, and generates a Backward (learning processing) processing calculation procedure.” [Para 0086] “FIG. 3 illustrates a schematic view illustrating an example of a network configuration of the neural network. FIG. 3 illustrates the example of the neural network in which six intermediate layers (Linear, ReLU, Linear, ReLU, Drop out and Linear) are arranged between an input layer and an output layer (Softmax).” Examiner interprets the neural network as processing input data through a first intermediate layer (e.g. Linear) executing the first process (i.e. forward processing). The output layer (e.g. Softmax) generates output neuron data (i.e. output node) based on input neuron data (i.e. input nodes) and characteristic data stored in the second memory region (e.g. memory buffer). Backward processing evaluates the output data and is considered a learning process.), and determining an error of the first intermediate layer using the generated output neuron data ([Para 0074] “The Backward processing refers to two processes of error back propagation and weight gradient calculation from the output layer to the input layer of the neural network. The error back propagation refers to processing of propagating an error (d) obtained from an output side layer to an input side layer” Examiner reads error back propagation as determining an error of the first intermediate layer and the forward processing of the intermediate layers as executing the first process.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method for assigning storage taught by Ito with method for information processing taught by Tokui. Doing so can implement code which defines Forward processing of each layer of a neural network (Abstract, Tokui).

Regarding Claim 9
Ito discloses: A non-transitory computer-readable storage medium storing a program that causes an information processing apparatus including a memory and a processor to execute a process, the process comprising: setting a first memory region in the memory as a region to be used for input to a first intermediate layer of a layered neural network and for output from the first intermediate layer ([Para 0107-0114] In para 0109 Ito states “In FIG. 24, page buffers having the same size as the input image size are assigned to processing nodes of the first to (N-1)-th layers.” Examiner interprets the initial page buffer assigned as a first memory region used for input/output from a first intermediate layer.); setting a second memory region in the memory as a buffer region for the first intermediate layer ([Para 0107-0114] In para 0114 Ito states “Every time the calculation processing of one layer is complete, the page buffers of the layer before that layer are re-used as intermediate buffers of the next layer, thus reducing the total intermediate buffer required size. This method will be referred to as a page buffer method hereinafter.” Examiner reads the page buffer used as an intermediate buffer for a next layer as a second memory region.);
Ito does not explicitly disclose: executing a recognition process including determining whether or not the first intermediate layer executes a first process, and storing, in the second memory region, as characteristic data, a bit of input neuron data to the first intermediate layer when the first intermediate layer executes the first process; and executing, when the first intermediate layer executes the first process, a learning process including qeneratinq output neuron data based on the input neuron data and the characteristic data stored in the second memory region, and determining an error of the first intermediate layer using the generated output neuron data.
However, Tokui discloses in the same field of endeavor: executing a recognition process including determining whether or not the first intermediate layer executes a first process, and storing, in the second memory region, as characteristic data, a bit of input neuron data to the first intermediate layer when the first intermediate layer executes the first process ([Abstract] “Forward processing of each layer constituting a neural network; a storage unit which stores an association relationship between each Forward processing and Backward processing associated with each Forward processing;” [Para 0198] “a flag for identifying that only the Forward processing is executed is provided to an argument of an interface (defined by the Native I/F) which executes the Forward processing of the virtual machine .” Examiner interprets a forward processing as the recognition process of the neural network and the flag as determining execution of the first process indicated by a binary value. [Para 0287] “An index whose released flag is 1 and whose previously secured size matches a size which currently needs to be secured is searched from a Buffer_size array. When the index is found, the released flag is set to 0 and then a buffer_addr value (a memory buffer address) of the same index is returned. In this regard, the released flag is managed using, for example, a sign bit of a buffer_size array element.” Taku describes in para 0279 a memory pool with function definitions. [Para 0282 Example 3] Example 3 describes allocating (i.e. alloc buffer) a buffer region within the memory pool. [Para 0287] Describes a flag being stored in the buffer array which controls the forward processing of the intermediate layer. Examiner reads the flag as a bit indicating code and the buffer holding the flag value as the storage (second memory region) of the bit indicating code.); and executing, when the first intermediate layer executes the first process, a learning process including generating output neuron data based on the input neuron data and the characteristic data stored in the second memory region ([Para 0072] “Forward (identification) processing while inputting a model definition, input data and a parameter, and generates a Backward (learning processing) processing calculation procedure.” [Para 0086] “FIG. 3 illustrates a schematic view illustrating an example of a network configuration of the neural network. FIG. 3 illustrates the example of the neural network in which six intermediate layers (Linear, ReLU, Linear, ReLU, Drop out and Linear) are arranged between an input layer and an output layer (Softmax).” Examiner interprets the neural network as processing input data through a first intermediate layer (e.g. Linear) executing the first process (i.e. forward processing). The output layer (e.g. Softmax) generates output neuron data (i.e. output node) based on input neuron data (i.e. input nodes) and characteristic data stored in the second memory region (e.g. memory buffer). Backward processing evaluates the output data and is considered a learning process.), and determining an error of the first intermediate layer using the generated output neuron data ([Para 0074] “The Backward processing refers to two processes of error back propagation and weight gradient calculation from the output layer to the input layer of the neural network. The error back propagation refers to processing of propagating an error (d) obtained from an output side layer to an input side layer” Examiner reads error back propagation as determining an error of the first intermediate layer and the forward processing of the intermediate layers as executing the first process.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method for assigning storage taught by Ito with method for information processing taught by Tokui. Doing so can implement code which defines Forward processing of each layer of a neural network (Abstract, Tokui).

Regarding Claim 2
Ito in view of Tokui discloses: The information processing apparatus according to claim 1, wherein the processor is configured to set the second memory region in the memory when a first data size of the input neuron data is larger than a second data size of a parameter (paragraph [0136] of Ito, lines: 1-5, “if M > S_p, the process advances from step S2604 to step S2606. In step S2606, the CPU 68 calculates the intermediate buffer size S_b required when the intermediate buffers are assigned using the band buffer method” discloses that the intermediate buffer which corresponds to the second memory region is assigned data when M is larger than S_p. M corresponds to the size of a first memory region since it is the available storage size prior to the intermediate buffer taking up storage as disclosed in paragraph [0134] of Ito, lines: 6-11, “CPU 68 calculates the size M available for intermediate buffers. This size M assumes a value obtained by subtracting the input image buffer size, output buffer size, and sizes required for other kinds of processing from the available size of the work memory” while the intermediate buffer corresponds to a second memory region since it is region in memory used to store results after data have been processed and been used for recognition calculations as disclosed in paragraph [0063] of Ito, lines: 15-17, “storage areas for intermediate buffers used to hold calculation result data are assigned to the memory 102 in correspondence with the plurality of processing nodes”.  S_p corresponds to the size of the intermediate buffer since its size that’s calculated for the intermediate buffer to for storage availability as disclosed in paragraph [0135], lines: 1-3, “CPU 68 calculates the size S_p required when the intermediate buffers are assigned using the page buffer method”).

Regarding Claim 3
Ito in view of Tokui discloses: The information processing apparatus according to claim 1, wherein 2Serial No.: 15/966,363 a storage capacity of the second memory region is less than a storage capacity of the first memory region (paragraph [0118] of Ito, lines: 4-7, “the memory size assigned to intermediate buffers is not always set to be as small as possible, and if it is equal to or smaller than the assignable size M, no problem is posed” discloses of the intermediate buffers, which correspond to a second memory region, being smaller than M, which corresponds to the size of a first memory region. M corresponds to the size of a first memory region since it is the available storage size prior to the storage used by the intermediate buffer as disclosed in paragraph [0134] of Ito, lines: 6-11, “CPU 68 calculates the size M available for intermediate buffers. This size M assumes a value obtained by subtracting the input image buffer size, output buffer size, and sizes required for other kinds of processing from the available size of the work memory” while the intermediate buffer corresponds to a second memory region since it is region in memory used to store results after data has been processed and been for recognition calculations as disclosed in paragraph [0063] of Ito, lines: 15-17, “storage areas for intermediate buffers used to hold calculation result data are assigned to the memory 102 in correspondence with the plurality of processing nodes”).

Regarding Claim 6	
Claim 6 is a method claim in correspondence with claim 2. Therefore, claim 6 is rejected for the same reasons as claim 2.

Regarding Claim 7
Claim 7 is a method claim in correspondence with claim 3. Therefore, claim 7 is rejected for the same reasons as claim 3.

Regarding Claim 10
Claim 10 is a non-transitory computer-readable storage medium claim in correspondence with claim 2. Therefore, claim 10 is rejected for the same reasons as claim 2.

Regarding Claim 11
Claim 11 is a non-transitory computer-readable storage medium claim in correspondence with claim 3. Therefore, claim 11 is rejected for the same reasons as claim 3.

Regarding Claim 13
Ito in view of Tokui discloses: The information processing apparatus according to claim 1, wherein the first process is an in-place process ([Para 0090 and Fig 3-4], Tokui “ReLU, which is one of the layer algorithms, executes calculation of Max (0, val) with respect to each node of the input side layer. This algorithm is a method which is recently used the most for processing (activation function) of adding nonlinearity to calculation of the neural network.” Examiner interprets ReLU as an in-place process.).

Regarding Claim 14
Ito in view of Tokui discloses: the information processing apparatus according to claim 1, wherein the output neuron data is generated by multiplying the characteristic data by the input neuron data ([Para 0089], Tokui “Linear, which is one of the layer algorithms, executes calculation of repeating an operation of obtaining a weighted average of all nodes of the input side layer a number of times corresponding to the number of nodes in the intermediate layers . FIG. 6 illustrates a view illustrating a pseudocode which realizes calculation executed by Linear during Forward processing” Examiner reads the weighted average of all nodes as multiplying characteristic data by input neuron data.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. O'Connor et al. (US 20170228646 A1) also describes forward processing of input data provided to a neural network (Abstract).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127